DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
No amendment to the claims is made in the submission filed on 12/28/2020. Currently, claims 1-3, 5-14 and 16-24 are pending in the application.
Previous prior art rejection of claims 1-3, 5-14 and 16-24 is maintained since Applicant’s argument is not persuasive. See response to arguments below.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues Sato does not teach the claimed limitation “wherein a weight percentage of the element of the active material in the second compound is larger than a weight percentage of the element of the active material in the first compound”, because the examiner is improperly equating regions with materials and compound.
The examiner replies that the claimed particle or the particle disclosed by Sato is a Ti-Si alloy (see Applicant’s dependent claims and [0051] of Sato). Therefore, each of the first and the second compounds forming the third region and the fourth region, respectively, of the particle is a Ti-Si alloy. The elements of the Ti-Si alloy is silicon (Si) and titanium (Ti), wherein the silicon is the element of active material and the titanium (Ti) is the element of functional material (see claims 6-7). As shown in the office action, the first compound forming the first region is a Ti-Si alloy having only TiSi2 phase (32), and the second compound forming the fourth region is a Ti-
Accordingly, previous prior art rejection is maintained. Below is the copy of previous prior art rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2006/0147800).
Regarding claims 1, 6-7, 12 and 17-18, Sato et al. discloses a negative electrode (10, fig. 2, [0044]) for a power storage device comprising:
a negative electrode active material layer (12) comprising a particle (13) over a current collector (11), the particle (13) comprising Ti-Si alloy (see fig. 3, [0051-0057]) having Ti-Si phase (32 in fig. 3, also see [0051-0052] and Si phase (31 in fig. 3, also see [0051-0052]).
In the particle (13) of Sato et al., there are a first region (31), a second region, a third region and a fourth region (see annotated fig. 3 below).

    PNG
    media_image1.png
    727
    1337
    media_image1.png
    Greyscale

wherein:
the first region (31) is formed of active material of silicon (Si);
the second region is formed of functional material of Ti-Si (e.g. the entire particle is of Ti-Si);
the third region (32 that is not the second region and the fourth region) is formed of a first compound of Ti-Si (e.g. the entire particle is of Ti-Si alloy);
the fourth region is formed of a second compound of Ti-Si (e.g. the entire particle is of Ti-Si alloy); 
the first compound (of the third region) and the second compound (of the fourth region) comprise an element of the active material (Si) and an element of the functional material (Ti) (e.g. particle 13 is of Ti-Si alloy);
the third region covers the first region, the second region and the fourth region (see annotated fig. 3 of Sato et al. above);

the second region is in contact with at least part of the fourth region (see annotated fig. 3 of Sato et al. above);
the fourth region comprising the second compound includes the interfacial area of Si phase (31) and Ti-Si phase (32), and the third region does not include the Si phase, such that the weight percentage of the element of the active material (Si) in the second compound (Si in Si phase 31 + TiSi in Ti-Si phase 32) is larger than a weight percentage of the element of the active material (Si) in the first compound (only Ti-Si in the Ti-Si phase 32).
Regarding claims 2 and 13, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein the first region (31) consists essentially of a material which is alloyed and de-alloyed with lithium ions, e.g. silicon (see claims 1 and 12 above), particularly in view of Applicant’s disclosure (see [0006] of Applicant’s specification).
Regarding claims 3 and 14, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein the second region consists essentially of a material which does not form an alloy with the lithium, e.g. or titanium alloy (see claims 1 and 12 above), particularly in view of Applicant’s disclosure (see [0033] of Applicant’s specification).
Regarding claims 5 and 16, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein Sato et al. discloses the functional material is titanium (TiSi alloy of TiSi2) and the active material is silicon (Si).. Therefore the functional material of titanium (TiSi2) has a higher Young's modulus than that of the active material of silicon (Si) as claimed and disclosed. Furthermore, TiSi2 has Young’s modulus of 256 GPa at room temperature (see page 295 of evidentiary reference to O.N Senkov et al., “Structures and 
Regarding claims 10-11 and 21-22, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein Sato et al. further discloses a power storage device/electrical device comprise the negative electrode (see fig. 1).
Regarding claims 23 and 24, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein Sato et al. discloses an area where the first region is in contact with at least part of the second region is larger than an area where the second region is in contact with at least part of the fourth region (see annotated fig. 3 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2006/0147800)  as applied to claims 1 and 12 above.
Regarding claims 8 and 19, Sato et al. discloses a negative electrode for a power storage device as in claims 1 and 12 above, wherein the active material includes silicon, wherein the functional material includes titanium (see claim 1 above) and Sato et al. further discloses the mass ratio of mass of Si/mass of Ti to be 1.18 or more (see [0057]), or the atomic ratio of silicon to titanium is found to be twice or more as that of titanium (e.g. using the molecular weight of each element). Sato et al. does not teach the exact range of twice to eight times. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of twice to eight times of the range twice or more disclosed by Sato et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2006/0147800)  as applied to claims 1 and 12 above, in view of Kagawa et al.(EP 1873846, Foreign Patent Documents Cite No. 2 in IDS 4/11/2017). 

Sato et al. does not disclose a surface of the particle (13) is covered by the functional material (Ti).
Kagawa et al. discloses covering a surface of the particle (3) of the negative electrode with a metal (4, see fig. 2) having a property of hardly reacting with an electrolytic solution and of hardly absorbing and discharging lithium (see [0117]), wherein titanium is one of the metals having a property of hardly reacting with the electrolytic solution and of hardly absorbing lithium (see [0035]).
It would have been obvious to one skilled in the art at the time the invention was made to modify negative electrode of Sato et al. by covering a surface of the particle (13) with a metal having a property of hardly reacting with an electrolytic solution and of hardly absorbing and discharging lithium such as titanium (or the functional material) as taught by Kagawa et al., because Kagawa et al. teaches such metal would restrain miniaturization of the particle and prevent an inactive reaction product film caused by a reaction with an electrolytic solution from being formed on the surface of the negative electrode active material particles so that the electrical connection among the particles can be maintained (see [0014-0015]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726